DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Lead line from “44d” to opposing side wall of channel 160 in Fig 4 should be deleted.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benoit Malouin on 13 January 2022.
The application has been amended as follows: 

IN THE SPECIFICATION 
	Please amend the following recitation in [0020] of the Specification as follows: “mid-section 42c”.

IN THE CLAIMS
1. (Currently Amended) An inertial particle separator (IPS) communicating with an engine inlet of an aircraft engine, comprising: 
an inlet duct defining an intake communicating with an environment outside of the aircraft engine; 
an intermediate duct extending from the inlet duct to the engine inlet; 
 in a downstream direction relative to a flow circulating through the IPS, the bypass duct defining an outlet communicating with the environment outside of the aircraft engine;[[,]] 
a splitter defined at an intersection of a wall of the bypass duct and a wall of the intermediate duct; 
a splitter vane within the intermediate duct and having a leading edge located upstream of the splitter relative to the 
a porous plate extending across the channel and defining openings sized so as to aggregate ice such that the channel is 
2. (Original) The IPS of claim 1, wherein the splitter vane has an airfoil-shaped cross-section.  
3. (Currently Amended) The IPS of claim 1, wherein an extrapolation of the wall of the bypass duct connects to the leading edge of the splitter vane and wherein an extrapolation of a suction side of the splitter vane tangentially merges with the wall of the intermediate duct.  
4. (Original) The IPS of claim 1, wherein the leading edge of the splitter vane is located radially outwardly of the splitter relative to a central axis of the aircraft engine.  
5. (Currently Amended) The IPS of claim 1, wherein the inlet duct curves radially away from a central axis of the aircraft engine from the intake to a mid-section of the inlet duct and curves radially toward the central axis of the aircraft engine 
6. (Original) The IPS of claim 1, wherein the bypass duct extends radially away from a central axis of the aircraft engine downstream of the splitter.  
7. (Currently Amended) The IPS of claim 1, wherein the splitter vane has a chord length extending from the leading edge of the splitter vane to a trailing edge of the splitter vaneporous plate located at mid-chord between the leading edge and the trailing edge.  
8. (Currently Amended) The IPS of claim 1, wherein the porous plate perpendicularly intersects the splitter vane and/or the wall of the intermediate duct.  
9. (Currently Amended) The IPS of claim 1, wherein the porous plate is a screen made with wires, each having a diameter ranging from 0.15 to 3.5 millimeters and spaced apart from one another by a distance ranging from 0.5 to 12 millimeters to form the openings.  

an inlet duct defining an intake communicating with an environment outside the aircraft engine; 
an intermediate duct extending from the inlet duct to the engine inlet; 
a bypass duct in fluid communication with and extending downstream from the inlet duct, the bypass duct defining an outlet communicating with the environment outside of the aircraft engine;[[,]] 
a splitter defined 
a channel defined through the splitter and extending from to 
a porous plate extending 
11. (Currently Amended) The IPS of claim 10, wherein the channel has opposed side walls each extending from the wall of the bypass duct to the wall of the intermediate duct, a splitter vane defined by one of the opposed side walls of the channel and first portion of the wall of the intermediate duct extending from the intersection to the channel.  
12. (Original) The IPS of claim 11, wherein the intersection is defined by a leading edge of the splitter vane.  
13. (Currently Amended) The IPS of claim 10, wherein the channel is defined through where the wall of the bypass duct 
14. (Original) The IPS of claim 10, wherein the inlet duct curves radially away from an axis of rotation of the aircraft engine from the intake to a mid-section of the inlet duct and curves radially toward the axis of rotation from the mid-section to the splitter.  
15. (Original) The IPS of claim 10, wherein the bypass duct extends radially away from an axis of rotation of the aircraft engine downstream of the splitter.  
16. (Currently Amended) The IPS of claim 10, wherein the porous plate is located at a mid-length of the channel.  
porous plate is normal relative to a flow direction of an airflow circulating therethrough.  
18. (Original) The IPS of claim 10, wherein a cross-sectional area of the channel is less than that of the intermediate duct.  
19-20. (Canceled)

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach in combination with the other limitations of the independent claim: “a porous plate extending across the channel and defining openings sized so as to aggregate ice such that the channel is blocked by ice under icing conditions”. 
Regarding Claim 10, the prior art of record does not teach in combination with the other limitations of the independent claim: “a channel defined through the splitter and extending from the wall of the bypass duct to the wall of the intermediate duct; and a porous plate extending across the channel and defining openings sized so as to aggregate icing droplets and be blocked by an ice coating under icing conditions”. 
Prior art references such as Dionne 20180106225, Reisbeck 4844382, and Peterson 3329377 teach porous structures that aggregate icing droplets and become blocked by ice under icing conditions. Prior art references such as Mann 5139545 teach channels defined through a splitter and extending from a wall of the bypass duct to a wall of the intermediate duct. Although the prior art teaches these features separately, the prior art does not teach, or render obvious their combination as claimed. That is, the differences in the prior art structures and lack of further teaching in the references of applying icing porous plates in other arrangements, renders the combination of features unobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153. The examiner can normally be reached 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        


/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741